 


109 HR 5808 RH: Public Transportation Security Assistance Act of 2006
U.S. House of Representatives
2006-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 394
109th CONGRESS 2d Session 
H. R. 5808
[Report No. 109–662] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 17, 2006 
Mr. Young of Alaska (for himself, Mr. Oberstar, Mr. Petri, and Mr. DeFazio) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 

September 15, 2006
Additional sponsors: Mr. Gerlach, Mr. Kuhl of New York, Mr. Fortuño, Mr. LaTourette, Mr. Ehlers, Mr. LoBiondo, Mr. Porter, Mr. Hayes, Mr. Bachus, Mr. Kennedy of Minnesota, Mr. Mack, Mr. Ney, Mr. Shuster, Mr. Boustany, Mr. Mario Diaz-Balart of Florida, and Mr. Baker 


September 15, 2006
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on July 17, 2006

A BILL 
To authorize the Secretary of Transportation to make grants to public transportation agencies and over-the-road bus operators to improve security, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Public Transportation Security Assistance Act of 2006. 
IPublic Transportation security 
101.Findings; purpose 
(a)FindingsCongress finds that— 
(1)throughout the world, public transportation systems have been a primary target of terrorist attacks, causing countless deaths and injuries; 
(2)5,800 public transportation agencies operate in the United States; 
(3)14,000,000 people in the United States ride public transportation each work day; 
(4)safe and secure public transportation systems are essential to the Nation’s economy and for significant national and international public events; 
(5)the Federal Transit Administration has invested $84,500,000,000 since 1992 for construction and improvements to the Nation’s public transportation systems; 
(6)the Federal Government appropriately invested $19,600,000,000 in fiscal years 2002 through 2006 to protect the Nation’s aviation system and its 2,000,000 daily passengers; 
(7)the Federal Government invested $380,000,000 in fiscal years 2003 through 2006 for grants to protect public transportation systems in the United States; 
(8)the Federal Government has invested $9.00 in aviation security improvements per passenger, but only $0.01 in public transportation security improvements per passenger; 
(9)the Government Accountability Office, the Mineta International Institute for Surface Transportation Policy Studies, the American Public Transportation Association, and other experts have reported an urgent need for significant investment in transit security improvements; 
(10)Federal financial assistance for transit security improvements should be separate from and supplementary to funding for longstanding Federal programs for investment in public transportation infrastructure; 
(11)the final report of the National Commission on Terrorist Attacks Upon the United States (also known as the 9/11 Commission) found that the Federal Government should— 
(A)identify and evaluate the transportation assets that need to be protected, set risk-based priorities for defending them, and select the most practical and cost-effective ways of doing so; 
(B)develop a plan, a budget, and funding to implement the effort; and 
(C)assign roles and missions to the relevant authorities (Federal, State, regional, and local) and to private stakeholders; 
(12)the final report of the 9/11 Commission also found that homeland security assistance should be based strictly on an assessment of risks and vulnerabilities; and 
(13)the Federal Government has a duty to deter and mitigate, to the greatest extent practicable, threats against the Nation’s public transportation systems. 
(b)PurposeThe purpose of this title is to provide grants to public transportation agencies and over-the-road bus operators to improve security in a manner consistent with the recommendations of the 9/11 Commission described in subsections (a)(11) and (a)(12). 
102.DefinitionsIn this title, the following definitions apply: 
(1)Public transportationThe term public transportation has the meaning given the term in section 5302(a) of title 49, United States Code. 
(2)Public transportation security assessmentThe term public transportation security assessment means a risk assessment (including a criticality or vulnerability assessment) of a public transportation system conducted pursuant to the annex executed under section 3028(b) of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (49 U.S.C. 5321 note; 119 Stat. 1624). 
(3)SecretaryThe term Secretary means the Secretary of Transportation, except as otherwise specifically provided. 
103.Components of security assessments and prioritized plans 
(a)Security assessmentsThe Secretary shall request that the Secretary of Homeland Security take necessary actions to ensure that the public transportation security assessment of each public transportation system identifies— 
(1)the critical assets of the public transportation system; 
(2)threats to those assets; 
(3)security weaknesses in the public transportation system and its assets; 
(4)redundant and backup systems required to ensure the continued operation of critical elements of the public transportation system in the event of an attack or other incident; and 
(5)the extent to which public transportation employees, including bus and rail operators, mechanics, customer service personnel, maintenance employees, transit police, and security personnel, have received training in security awareness and public transportation system emergency response procedures. 
(b)Prioritized plansA public transportation agency that has received an assessment described in subsection (a) shall develop, in consultation with the Secretary of Homeland Security, a prioritized plan of needed capital and operational security improvements based on the results of the assessment. 
104.Security assistance grants 
(a)Capital security assistance program 
(1)In generalThe Secretary shall make grants directly to eligible public transportation agencies for capital security improvements described in paragraph (2). 
(2)Allowable use of fundsGrant funds received under paragraph (1) shall be used for— 
(A)tunnel protection systems; 
(B)perimeter protection systems; 
(C)redundant critical operations control systems; 
(D)chemical, biological, radiological, or explosive detection systems; 
(E)surveillance equipment; 
(F)inspection technology; 
(G)communications equipment, including mobile service equipment to provide access to 911 emergency services in an underground fixed guideway system; 
(H)emergency response equipment; 
(I)fire suppression and decontamination equipment; 
(J)global positioning or automated vehicle locator type system equipment; 
(K)evacuation improvements; 
(L)security training for transit employees, including bus and rail operators, mechanics, customer service employees, maintenance employees, transit police, and security personnel; 
(M)live or simulated drills; and 
(N)other capital security improvements. 
(3)Government’s shareA grant for a capital security improvement project under this subsection shall be for 80 percent of the net project cost of the project. The recipient may provide additional local matching amounts. 
(b)Operational security assistance program 
(1)In generalThe Secretary shall make grants directly to eligible public transportation agencies for operational security improvements described in paragraph (2). 
(2)Allowable use of fundsGrant funds received under paragraph (1) shall be used for— 
(A)public awareness campaigns for enhanced public transportation security; 
(B)canine patrols for chemical, biological, or explosives detection; 
(C)overtime reimbursement for enhanced security personnel during significant national and international public events, consistent with the priorities established under subsection (e); and 
(D)other appropriate security improvements identified under subsection (e), including hiring additional security personnel determined necessary under subsection (e), but excluding routine, ongoing personnel costs. 
(3)Government’s shareA grant for an operating security improvement project under this subsection may not exceed 50 percent of the net project cost of the project. 
(c)EligibilityA public transportation agency shall be eligible for a grant under this section if the agency has received or is undergoing a public transportation security assessment. 
(d)Allocations 
(1)In generalThe Secretary, in consultation with the Secretary of Homeland Security, shall allocate grant funds under this section based on the results of public transportation security assessments described in section 103(a) and in a manner that prioritizes the award of grant funds each fiscal year based on risk, consequences, vulnerability, and threat. 
(2)Response to urgent threatsAfter providing written notice to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate, the Secretary may adjust grant allocations under this subsection if the Secretary determines that the adjustment is necessary to respond to an urgent threat or other significant factors. 
(e)Security improvement priorities 
(1)In generalThe Secretary, in consultation with the Secretary of Homeland Security, shall establish security improvement priorities for each public transportation agency receiving a public transportation security assessment. 
(2)Consultation; prioritized planThe Secretary shall establish priorities under paragraph (1)— 
(A)in consultation with the management and employee representatives of the public transportation agency; and 
(B)in a manner that is consistent with the system’s prioritized plan of needed capital and operational security improvements described in section 103(b). 
(3)ApplicabilityPriorities established under paragraph (1) shall apply to funds provided to a public transportation agency under this section. 
(f)Transit agency responsibilitiesEach public transportation agency that receives a grant under this section shall— 
(1)identify a security coordinator to coordinate security improvements; 
(2)develop a comprehensive plan that demonstrates the agency’s capacity for operating and maintaining the equipment purchased under this section; and 
(3)report annually to the Department of Transportation on the use of grant funds received under this section. 
(g)Grant requirementsExcept as otherwise specifically provided in this title, a grant provided under this section shall be subject to the terms and conditions applicable to grants made under section 5307 of title 49, United States Code, and to such other terms and conditions as are determined by the Secretary. 
105.Intelligence sharing 
(a)Intelligence sharingThe Secretary shall request that the Secretary of Homeland Security provide appropriate and timely notification of all credible terrorist threats against public transportation assets in the United States. 
(b)Information sharing analysis center 
(1)EstablishmentThe Secretary shall fund the reasonable costs of the Information Sharing and Analysis Center for Public Transportation (referred to in this subsection as the ISAC) established pursuant to Presidential Directive 63 to protect critical infrastructure. 
(2)Public Transportation agency participationThe Secretary— 
(A)shall require those public transportation agencies that the Secretary determines to be at significant risk of terrorist attack to participate in the ISAC; 
(B)shall encourage all other public transportation agencies to participate in the ISAC; and 
(C)shall not charge any public transportation agency a fee for participation in the ISAC. 
106.Reporting requirement 
(a)In generalNot later than September 30, 2007, the Secretary, in consultation with the Secretary of Homeland Security, shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate a report that describes the implementation of sections 103 through 105. The Secretary may submit the report in classified and unclassified forms. 
(b)ContentsThe report shall include— 
(1)a description of the state of public transportation security in the United States; and 
(2)a description of actions taken by Federal, State, regional, and local governments and private stakeholders to address threats to, and security weaknesses in, the public transportation system and its assets. 
107.Public Transportation employee security training program 
(a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary, in consultation with the Secretary of Homeland Security, appropriate law enforcement, security, and terrorism experts, representatives of public transportation agencies, and representatives of public transportation employees, shall develop and issue guidelines for a public transportation employee security training program to prepare public transportation employees for potential threat conditions. 
(b)Public Transportation agency programs 
(1)In generalNot later than 90 days after the date on which Secretary issues guidance under subsection (a) in final form, each public transportation agency that has received or is undergoing a public transportation security assessment shall develop an employee training program in accordance with such guidance. 
(2)Review and approvalEach public transportation agency referred to in paragraph (1) shall submit its employee training program to the Secretary for review and approval or amendment. 
(3)ImplementationNot later than one year after the date on which the Secretary approves an employee training program of a public transportation agency under paragraph (2), the agency shall complete employee training in accordance with such program with respect to the employees of the agency identified in the agency’s public transportation security assessment. Other public transportation agency employees may also be trained under the agency’s employee training program. 
(c)ReportingAs part of the Secretary’s report to Congress under section 106, the Secretary shall include an analysis of the extent to which public transportation agencies are successfully carrying out the employee training programs described in this section. 
108.Authorization of appropriations 
(a)Capital security assistance programThere is authorized to be appropriated to carry out section 104(a)— 
(1)$775,000,000 for fiscal year 2007; 
(2)$825,000,000 for fiscal year 2008; and 
(3)$880,000,000 for fiscal year 2009. 
(b)Operational security assistance programThere is authorized to be appropriated to carry out section 104(b)— 
(1)$400,000,000 for fiscal year 2007; 
(2)$300,000,000 for fiscal year 2008; and 
(3)$200,000,000 for fiscal year 2009. 
(c)Information Sharing and Analysis CenterThere is authorized to be appropriated to carry out section 105(b) $1,000,000 for each of fiscal years 2007 through 2009. 
(d)Period of availabilitySums appropriated pursuant to this section shall remain available until expended. 
IIOver-the-road bus security assistance 
201.Emergency over-the-road bus security assistance 
(a)In generalThe Secretary of Transportation, acting through the Administrator of the Federal Motor Carrier Safety Administration, shall establish a program for making grants to private operators of over-the-road buses for system-wide security improvements to their operations, including— 
(1)constructing and modifying terminals, garages, facilities, or over-the-road buses to assure their security; 
(2)protecting or isolating the driver; 
(3)acquiring, upgrading, installing, or operating equipment, software, or accessorial services for collection, storage, or exchange of passenger and driver information through ticketing systems or otherwise, and information links with government agencies; 
(4)training employees in recognizing and responding to security threats, evacuation procedures, passenger screening procedures, and baggage inspection; 
(5)hiring and training security officers; 
(6)installing cameras and video surveillance equipment on over-the-road buses and at terminals, garages, and over-the-road bus facilities; 
(7)creating a program for employee identification or background investigation; 
(8)establishing an emergency communications system linked to law enforcement and emergency personnel; and 
(9)implementing and operating passenger screening programs at terminals and on over-the-road buses. 
(b)Federal shareThe Federal share of the cost for which any grant is made under this section shall be 80 percent. 
(c)Grant requirementsA grant under this section shall be subject to all the terms and conditions that a grant is subject to under section 3038(f) of the Transportation Equity Act for the 21st Century (49 U.S.C. 5310 note; 112 Stat. 393). 
(d)Report on industry priorities 
(1)StudyThe Administrator of the Federal Motor Carrier Safety Administration shall conduct a study of— 
(A)the critical assets and systems of the nationwide over-the-road bus industry; 
(B)security threats to the assets and systems; 
(C)security weaknesses in the assets and systems; and 
(D)redundant and backup systems required to ensure the continued operation of critical elements of the assets and systems in the event of an attack or other incident. 
(2)ConsultationIn conducting the study, the Administrator shall consult with representatives of private over-the-road bus operators and the employees of such operators. 
(3)ReportNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to the Secretary of Transportation and the Secretary of Homeland Security a report, based on the results of the study, detailing the critical assets, threats, and weaknesses in the over-the-road bus industry. The Administrator shall update the report on an annual basis. 
(e)Allocation of grantsThe Secretary of Transportation, in consultation with the Secretary of Homeland Security, shall establish priorities for the allocation of grants under this section based on the report required by subsection (d)(3) and shall make grants under this section in accordance with those priorities. 
202.Plan requirement 
(a)In generalThe Secretary of Transportation may not make a grant under section 201 to a private operator of over-the-road buses until the operator has first submitted to the Secretary an application containing— 
(1)a plan for making security improvements described in section 201 and the Secretary has approved the plan; and 
(2)such additional information as the Secretary may require to ensure accountability for the obligation and expenditure of amounts made available to the operator under the grant. 
(b)CoordinationTo the extent that an application for a grant submitted under this section proposes security improvements within a specific terminal owned and operated by an entity other than the applicant, the applicant shall demonstrate to the satisfaction of the Secretary that the applicant has coordinated the security improvements for the terminal with that entity. 
(c)Consultation with DHSIn approving plans under subsection (a)(1), the Secretary may consult with the Secretary of Homeland Security. 
203.Over-the-road bus definedIn this title, the term over-the-road bus means a bus characterized by an elevated passenger deck located over a baggage compartment. 
204.Bus security assessment 
(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a preliminary report in accordance with the requirements of this section. 
(b)Contents of preliminary reportThe preliminary report shall include— 
(1)an assessment of the over-the-road bus security grant program; 
(2)an assessment of actions already taken to address identified security issues by both public and private entities and recommendations on whether additional safety and security enforcement actions are needed; 
(3)an assessment of whether additional legislation is needed to provide for the security of Americans traveling on over-the-road buses; 
(4)an assessment of the economic impact that security upgrades of buses and bus facilities may have on the over-the-road bus transportation industry and its employees; 
(5)an assessment of ongoing research and the need for additional research on over-the-road bus security, including engine shut-off mechanisms, chemical and biological weapon detection technology, and the feasibility of compartmentalization of the driver; and 
(6)an assessment of industry best practices to enhance security. 
(c)Consultation with industry, labor, and other groupsIn carrying out this section, the Secretary shall consult with over-the-road bus management and labor representatives, public safety and law enforcement officials, and the National Academy of Sciences. 
205.FundingThere is authorized to be appropriated to the Secretary of Transportation to carry out this title $50,000,000 for each of fiscal years 2007 through 2009. Such sums shall remain available until expended. 
 

September 15, 2006
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
